Citation Nr: 9927783	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-28 207	)	DATE
	)                                   
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a nervous condition, to 
include
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
October 1966 to July 1968.

In December 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, denied the 
veteran's claims for service connection for a nervous 
condition, inclusive of post-traumatic stress disorder 
(PTSD), a seizure disorder with memory loss, and a stomach 
disorder.  He appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  He did not appeal an additional 
claim, which the RO denied in June 1994, for service 
connection for a breathing condition secondary to exposure to 
Agent Orange.  The Board issued a decision in July 1997 
denying his claims for a nervous condition, inclusive of 
PTSD, a seizure disorder with memory loss, and a stomach 
disorder.  He appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), formerly 
the United States Court of Veterans Appeals.

In March 1999, during the pendency of the appeal at the 
Court, the veteran's representative and the VA Office of 
General Counsel filed a joint motion requesting that the 
Court vacate the portion of the Board's decision that denied 
service connection for a nervous condition, inclusive of 
PTSD, and to remand this claim to the Board for further 
development and adjudication.  The parties also requested 
that the Court dismiss (as abandoned) the remaining claims 
for service connection for the seizure disorder with memory 
loss and for the stomach disorder.  The Court granted the 
joint motion later that month.  The case since has been 
returned to the Board for compliance with the directives of 
the joint motion.


REMAND

The veteran served in Vietnam, and his DD-214 indicates that, 
among other service medals and awards, he received the Combat 
Infantryman Badge (CIB).  Thus, he is presumed to have 
engaged in combat with the enemy during service.  
See 38 C.F.R. § 3.304(f) (1998).  However, at various times 
during the course of his appeal, including while being 
examined and treated for psychiatric illness, he acknowledged 
that he was not involved in direct combat in Vietnam 
(although he indicated that as a truck driver, whenever he 
had to go out to the field, there were "skirmishes")  
Moreover, the stressful experiences he alleges that he 
experienced in service-witnessing Vietnamese civilians being 
dragged behind personnel carriers, and the death of a 
colleague and Army friend named [redacted] whom the veteran 
contends he had turned his truck over to, and whose body he 
could not later identify-do not involve his participation in 
combat.  Therefore, the occurrence of those stressful 
experiences must be corroborated, which, as indicated in 
the joint motion, includes having the RO contact the U.S. 
Armed Services Center for Research of Unit Records (Unit 
Records Center).   See Zarycki v. Brown, 6 Vet. App. 91, 93 
(1995); Doran v. Brown, 6 Vet. App. 283, 289 (1994); 
VA Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14(b)(5).  However, prior to undertaking such development, 
the Board finds that the veteran should be given an 
opportunity to provide more detailed information concerning 
all of his in-service stressful experiences, and to submit 
any statements from former service comrades or others who can 
corroborate the occurrence of such experiences.  

As determined in the joint motion, because the veteran has a 
diagnosis of PTSD, the claim is well grounded; that is, 
plausible, and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 79, 
81 (1991).  However, the medical opinions currently of record 
raise questions as to whether the veteran has PTSD as a 
result of specific in-service stressful experiences, and/or 
whether he has any other psychiatric condition that is a 
result of his service in the military.  Consequently, to 
resolve the question of whether a diagnosis of PTSD (or other 
psychiatric disability) related to service is appropriate, 
it is necessary to have him undergo further psychiatric 
evaluation by a board of two VA psychiatrists, preferably who 
have not previously examined him.  See Russo v. Brown, 
9 Vet. App. 46, 52 (1996).  

Also, since VA adopted a new version of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (namely, DSM-IV) during the pendency of 
the appeal, as directed in the joint motion, on remand, the 
RO should adjudicate the claim in light of both the DSM-IV 
and DSM-III-R criteria, and apply the criteria that are most 
favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Finally, the Board notes that, in July 1999, the veteran's 
attorney submitted medical records pertaining to treatment 
the veteran received at the VA Medical Center (VAMC) in 
Cincinnati, Ohio.  While these treatment records primarily 
pertain to a seizure disorder, which, for the reasons noted 
above, is not currently before the Board, they also include 
references to psychiatric disorders; hence, they may be 
relevant to the current appeal.  However, as no waiver of the 
right to have the evidence initially considered by the RO has 
been received, see 38 C.F.R. § 20.1304(c) (1999), these 
records should initially be considered by the RO in 
adjudicating the issue on appeal.

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran provide a comprehensive statement 
containing as much detail and information 
as possible concerning the specifics 
(i.e., the who, what, when and where 
facts) of the stressors that he alleges 
to have experienced while in the 
military-but particularly, while 
stationed in Vietnam during the war.  It 
is essential that his statement includes 
a full, clear and understandable 
description of the events in question, 
and that it contains identifying 
information concerning any other 
individuals whom purportedly were 
involved.  The veteran must specify 
whether any of the individuals that he 
identifies were wounded or killed in 
Vietnam, and whether he personally 
witnessed their injuries or death, or 
learned of their tragedies through other 
means.  When identifying these 
individuals, the veteran must provide 
their full names, ranks, and unit 
designations to the company level.  He 
also must provide any information he has 
concerning other units that were 
involved, or any other identifying detail 
such as the best estimate of the date 
that the alleged incidents occurred and 
the type and location of the incidents, 
etc.  The veteran's statement should 
specifically include, but not be limited 
to, information concerning his friend and 
fellow serviceman "[redacted]" who 
reportedly was killed in action during 
the latter half of 1967, and whose body 
the veteran could not later identify 
(possibly because it had been mutilated).  
The veteran is hereby informed that the 
Court has held that asking him to provide 
underlying facts, such as the names of 
the individuals involved or the dates and 
the places where the claimed events 
occurred, does not constitute either an 
impossible or onerous burden.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran should also submit 
statements from former service comrades 
or others who can corroborate any of his 
claimed in-service stressful experiences.  

2.  If the veteran submits evidence that 
corroborates the occurrence of one or 
more claimed stressful experiences in 
service, the RO should prepare the report 
referred to in paragraph 3, and proceed 
with the development requested in 
paragraphs 4 and thereafter.  Otherwise, 
the RO should attempt to corroborate the 
veteran's alleged in-service stressful 
experiences through all appropriate 
means, including, but not limited to, 
contacting the National Archives and 
Records Administration (NARA) 
and the U.S. Armed Services Center for 
Research of Unit Records (Unit Records 
Center) at 7798 Cissna Road, Suite 101, 
Springfield, Virginia,  22150.  This may 
require that the RO first obtain morning 
reports and/or similar types of 
clarifying evidence from the National 
Personnel Records Center (NPRC), or from 
similar sources, and that the RO submit 
this information with any that is 
provided by the veteran, or others acting 
on his behalf, for consideration.

3  The RO should prepare a report 
detailing the nature of any stressful 
experience(s) determined to be 
established by the record.  This report 
is then to be added to the claims file.  

4.  After the above development is 
completed, the veteran should be examined 
by a board of two VA psychiatrists, 
preferably who have not previously 
examined him, to determine whether it is 
at least as likely as not that he has 
PTSD (or any other psychiatric disorder-
major depression, anxiety, panic 
disorder, dysthymia, etc.) that is the 
result of his military service, to 
include in Vietnam.  Towards this end, 
the RO should provide to the examiners 
the report described in paragraph 3, 
above, and the examiners must be 
instructed that only the corroborated 
stressful experiences referred to therein 
may be considered for the purpose of 
determining whether exposure to an in-
service stressful experience has resulted 
in a current diagnosis of PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
then the examiners should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  
Similarly, if any other psychiatric 
diagnosis is deemed appropriate, whether 
in lieu of or in addition to PTSD, the 
examiners should explain the basis for 
the diagnosis, as well as comment upon 
the relationship, if any, between that 
diagnosis and the veteran's military 
service.  

Since the purpose of the examination is 
to resolve the question of whether a 
diagnosis of service-related PTSD or 
other psychiatric disability is 
appropriate, to the extent possible, the 
examiners should set forth their findings 
and opinions in either a single 
collaborative report, or separate reports 
demonstrating discussion and consensus.  
It also is imperative that they review 
the claims folder, containing all 
evidence relevant to the case, including 
a copy of the joint motion and 
this REMAND.  The examination report(s) 
must be typewritten and include all 
examination findings and the rationale 
underlying all opinions expressed, 
citing, as necessary, to specific 
evidence in the record.  The report(s) 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

5.  The RO should review the examination 
report(s) for compliance with the 
directives of the joint motion and this 
REMAND.  Any that is deficient in any 
manner should be returned, along with the 
claims file, for immediate corrective 
action.  See 38 C.F.R. § 4.2.

6.  After completion of the foregoing 
(and any additional development deemed 
warranted by the record), the RO should 
review the veteran's claim for service 
connection for a nervous condition, to 
include PTSD, on the basis of all 
pertinent evidence of record, to include 
that added to the record since the 
issuance of the last supplemental 
statement of the case, and in light of 
all pertinent legal authority and 
precedent.  In adjudicating the claim, 
the RO should specifically consider the 
claim in light of the DSM-III-R and DSM-
IV criteria, and apply the more favorable 
criteria.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the joint 
motion and this REMAND.  

7.  If the benefits sought by the veteran 
continue to be denied, then he and his 
attorney should be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
  The Unit Records Center was formerly known as the United States Army and Joint Services Environmental 
Support Group (ESG).


